Citation Nr: 0016924	
Decision Date: 06/27/00    Archive Date: 07/05/00

DOCKET NO.  95-32 994A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Roanoke, Virginia



THE ISSUE

Entitlement to special monthly pension based on the need for 
regular aid and attendance or at the housebound rate.



REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

Julie L. Salas, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1945 to 
November 1946.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal of an August 1995 rating decision of the RO.  



REMAND

As a preliminary matter, the Board finds that the veteran's 
claim is well grounded within the meaning of 38 U.S.C.A. § 
5107(a).  Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  VA 
therefore has a duty to assist him in developing the facts 
pertinent to his claim.  See 38 U.S.C.A. § 5107 (West 1991 & 
Supp. 1999); 38 C.F.R. § 3.159 (1999); Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992); Littke v. Derwinski, 1 
Vet. App. 90 (1990).

The United States Court of Appeals for Veterans Claims has 
held that the duty to assist the claimant in obtaining and 
developing facts and evidence to support his claim includes 
obtaining all relevant medical records.  Id.  It also 
includes, when appropriate, the duty to conduct a thorough 
and contemporaneous examination of the veteran that takes 
into account the records of prior medical treatment.  Green 
v. Derwinski, 1 Vet. App. 121 (1991).  

The record shows that by rating action of January 1987, the 
veteran was awarded entitlement to nonservice-connected 
pension effective from September 1986 based upon cervical 
spondylosis evaluated as 40 percent disabling; lumbar spinal 
stenosis evaluated as 20 percent disabling; hypertension 
evaluated as 20 percent disabling; and torn medial meniscus, 
right knee, evaluated as 10 percent disabling (subsequently 
increased to 30 percent disabling).  Additional disability 
manifested by disc disease at the levels of T8, T9 and T10 
and evaluated as 60 percent disabling was added by rating 
decision dated in November 1990.  

In June 1993, the RO received correspondence from the veteran 
which indicated that he wished to renounce his VA pension 
benefits.  Consequently, the veteran's disability pension 
award payments were terminated effective July 1, 1993.  

Subsequently, in October 1993, the veteran submitted a 
request to reopen his claim for nonservice-connected pension.  
By rating action of June 1994, the veteran was once again 
awarded entitlement to nonservice-connected pension effective 
from October 1993 based upon lumbar stenosis with disc 
disease evaluated as 40 percent disabling; cervical disc 
disease evaluated as 30 percent disabling; right total knee 
replacement evaluated as 30 percent disabling; thoracic 
degenerative joint disease evaluated as 10 percent disabling; 
degenerative joint disease, left knee, evaluated as 10 
percent disabling; and hypertension, evaluated as 10 percent 
disabling.  Additional disabilities manifested by 
polyneuropathy of the lower extremities, both evaluated as 30 
percent disabling, were added by rating decision dated in 
March 1995.  

In June 1995, the veteran underwent a VA examination for 
purposes of determining housebound status or the need for 
regular aid and attendance.  At that time, the veteran 
indicated that he was unable to dress or bathe himself 
without help and could not stand from a sitting position 
without assistance.  Examination revealed the veteran to have 
polyneuropathy of the lower extremities resulting in an 
inability to control his legs and very poor balance.  He was 
further noted to have osteoarthritis of the left knee.  
Additional findings included spinal stenosis, status post 
fusion, with compression of the nerves by scarring and 
limited range of motion.  

As for ambulation, the veteran was noted to have the ability 
to walk one block without the assistance of another person, 
but required the use of a cane and braces at all times.  The 
examiner also stated that the veteran required assistance to 
dress, bathe and leave the house.  Also, it was noted that 
the veteran was not accompanied to the examination and he was 
not hospitalized at the time of the examination.  In 
conclusion, the physician certified that the veteran required 
the daily personal health care services of a skilled provider 
without which he would require hospital, nursing home, or 
other institutional care.  

In August 1995, the RO denied entitlement to special monthly 
pension.  The veteran filed a timely Notice of Disagreement 
in August 1995 and perfected his appeal in October 1995.   

In October 1998, the veteran was evaluated by a physician at 
McGuire VA Medical Center.  The physician completed a Medical 
Statement for Consideration of Special Monthly Pension 
Benefits which included the following diagnoses:  spinal 
stenosis; severe degenerative joint disease of the knee; and, 
probable Parkinson's disease.  Based on examination, the 
physician concluded that the veteran was unable to walk 
without the assistance of a cane or attendant due to severe 
leg weakness and pain; however, use of the cane was 
restricted to distances less than 10 feet due to frequent 
falling.  It was further noted that the veteran was unable to 
use the toilet facilities or get to the bathroom and bathe 
unaided.  The veteran was also noted to be unable to stand 
for more than a few minutes, thus rendering him incapable of 
preparing food as required.  Although the physician indicated 
that the veteran was able to feed himself, she qualified her 
response by noting that he sometimes required help due to 
tremors.  The physician opined that the veteran required "in 
the home care" to assist with ambulation, preparing meals, 
and, in general, activities of daily living, and that without 
such assistance, the veteran would require care in a nursing 
home.  

In the instant case, the Board finds that a contemporaneous 
examination to fully assess the extent of the veteran's 
disabilities and to determine whether he meets the criteria 
for special monthly pension benefits, as well as association 
with the claims file of any records of treatment or 
evaluation for his disabilities, would materially assist in 
the adjudication of the veteran's claim.  As noted above, he 
may have additional disabilities which have not been 
considered (e.g. VA examination conducted in October 1998 
noted a diagnosis of probable Parkinson's disease) in regard 
to his claim.  

In light of the foregoing, the case is REMANDED to the RO for 
the following development:

1.  The RO should determine all 
disabilities for which the veteran has 
received treatment and obtain the names 
and addresses of all medical care 
providers who have treated him for 
complaints regarding those disabilities.  
Thereafter, the RO should obtain legible 
copies of all records from any identified 
treatment source not currently of record.  
Once obtained, all records must be 
associated with the claims folder.

2.  The veteran should also be afforded a 
VA examination to evaluate the severity 
of his various disabilities in order to 
determine his need for the aid and 
attendance of another person or his 
housebound status.  It is essential that 
the examiners review the entire claims 
folder prior to the examinations.  All 
indicated tests should be accomplished.  
All examinations must contain diagnoses 
and the examiners' findings with respect 
to each disability should include all 
those required to apply pertinent rating 
criteria.  Each examiner should render an 
opinion as to what effect the 
disabilities found have on the veteran's 
abilities to care for his daily personal 
needs, including the ability to protect 
himself from the hazards of daily living 
without the regular aid and attendance of 
another; and whether the veteran is 
substantially confined as a direct result 
of disabilities to his dwelling and the 
immediate premises, and whether the 
veteran's disabilities are subject to 
improvement through appropriate 
treatment.  A complete rationale for all 
opinions expressed must be provided.

3.  After undertaking the development 
requested above, the RO should again 
review the veteran's claim.  If the 
benefit sought on appeal is not granted 
to the veteran's satisfaction, then he 
and his representative should be issued a 
Supplemental Statement of the Case and 
afforded a reasonable opportunity to 
reply thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  In taking 
this action, the Board implies no conclusion as to any 
ultimate outcome warranted.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


